Exhibit 10.3

 

Madison Avenue Capital Holdings, Inc.

510 Madison Ave., 9th Floor

New York, New York 10022

 

 

 

February 2, 2017

ELECTRONIC MAIL

 

Imation Corp.

1099 Helmo Avenue N, Suite 250

Oakdale, Minnesota 55128

Attention: Tavis Morello, General Counsel

Email: tmorello@imation.com

 

Gentlemen:

 

This letter agreement (this "Letter Agreement") is made with reference to that
certain Subscription Agreement (the "Subscription Agreement") dated as of
November 22, 2016, by and between Imation Corp., a Delaware corporation with
offices located at 1099 Helmo Avenue N, Suite 250, Oakdale, Minnesota 55128 (the
"Company") and Clinton Group, Inc., a Delaware corporation (the "Subscriber"),
as amended by Amendment No. 1 to the Subscription Agreement, dated as of January
9, 2017. Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to them in the Subscription Agreement.

 

The undersigned hereby represents it is an Affiliate of the Subscriber. For a
period of three (3) years from the applicable Closing Date, the undersigned
shall not (a) offer, pledge, sell, contract to sell, sell any option or contract
to purchase, purchase any option or contract to sell, grant any option, right or
warrant to purchase, lend, or otherwise transfer or dispose of, directly or
indirectly, any Capacity Shares or (b) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of the Capacity Shares, whether any such transaction described in
clause (a) or (b) above is to be settled by delivery of Capacity Shares or such
other securities, in cash or otherwise (the "Lockup"). Notwithstanding the
foregoing, the undersigned may transfer Capacity Shares to any of its
Affiliates, provided that such Affiliate(s) agree to be bound in writing by the
restrictions set forth in this Letter Agreement. For the avoidance of doubt, any
shares of Common Stock held by the undersigned prior to the date hereof and any
shares of Common Stock that the undersigned may from time to time acquire after
the date hereof shall not be subject to the lock-up provisions of this Letter
Agreement.

 

By signing below, the Company hereby agrees to issue the applicable Capacity
Shares to the undersigned in place of the Subscriber notwithstanding anything to
the contrary in the Subscription Agreement, subject to the terms and conditions
set forth in the Subscription Agreement.

 



1 

 

 

This Letter Agreement may be executed in any number of counterparts, which
together shall constitute one and the same agreement. In the event that any
provision of this Letter Agreement is found to be void or invalid, then such
provision shall be deemed to be severable from the remaining provisions of this
Letter Agreement, and it shall not affect the validity of the remaining
provisions, which provisions shall be given full effect as if the void or
invalid provision had not been included herein so long as this Letter Agreement
as so modified continues to express, without material change, the original
intentions of the parties as to the subject matter hereof and the prohibited
nature, invalidity or unenforceability of the provision(s) in question does not
substantially impair the respective expectations or reciprocal obligations of
the parties or the practical realization of the benefits that would otherwise be
conferred upon the parties. The parties will endeavor in good faith negotiations
to replace the prohibited, invalid or unenforceable provision(s) with a valid
provision(s), the effect of which comes as close as possible to that of the
prohibited, invalid or unenforceable provision(s). The terms and provisions of
this Letter Agreement shall inure to the benefit of and be binding upon the
heirs, successors and assigns of the parties. This Letter Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
(without giving effect to the conflict of laws principles thereof). The courts
of the State of New York shall have exclusive jurisdiction to resolve any and
all disputes that may arise under this Letter Agreement. Any amendments or
modifications hereto must be executed in writing by all parties. Each party
hereto shall do and perform, or cause to be done and performed, all such further
acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as any other party may reasonably
request in order to carry out the intent and accomplish the purposes of this
Letter Agreement.

 

(Signature Page Follows)

 

2 

 

 





  Very truly yours,         MADISON AVENUE CAPITAL HOLDINGS, INC.              
By: /s/ George Hall   Name:   George Hall   Title:   Authorized Signatory
Acknowledged and Agreed as of this 2nd day of February, 2017    



 



IMATION CORP.               By: /s/ Tavis J. Morello     Name: Tavis J. Morello
    Title: General Counsel  



 



[Signature Page to Letter Agreement]



